JOHN HANCOCK BOND TRUST on behalf of John Hancock High Yield Fund JOHN HANCOCK INVESTMENT TRUST on behalf of John Hancock Small Cap Intrinsic Value Fund AMENDMENT TO SUB-ADVISORY AGREEMENT AMENDMENT made as of the 1 st day of June, 2012 to the Sub-Advisory Agreement dated December 31, 2005, as amended (the Agreement), among John Hancock Advisers, LLC, a Delaware limited liability company, John Hancock Asset Management a division of Manulife Asset Management (US) LLC (formerly, Sovereign Asset Management, LLC), a Delaware limited liability company, and each of the investment companies that is a signatory to the Agreement, including John Hancock Bond Trust and John Hancock Investment Trust. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement, which relates to Section 3 of the Agreement, COMPENSATION OF SUB-ADVISER, is hereby amended as shown in Appendix A hereto. 2. EFFECTIVE DATE This Amendment shall become effective as of the date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK ADVISERS, LLC By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer JOHN HANCOCK ASSET MANAGEMENT A DIVISION OF MANULIFE ASSET MANAGEMENT (US) LLC By: /s/Barry H. Evans Barry H. Evans President, Chief Investment Officer - Fixed Income and Chief Operating Officer JOHN HANCOCK BOND TRUST, on behalf of John Hancock High Yield Fund JOHN HANCOCK INVESTMENT TRUST, on behalf of John Hancock Small Cap Intrinsic Value Fund By: /s/Andrew Arnott Andrew Arnott Senior Vice President and Chief Operating Officer APPENDIX A JOHN HANCOCK BOND TRUST Percentage of Average Daily Net Assets First Next Next Next Excess over Fund $75 million $75 million $350 million $2 billion $2.5 billion John Hancock [XXX]% [XXX]% [XXX]% [XXX]% [XXX]% High Yield Fund JOHN HANCOCK INVESTMENT TRUST Percentage of Average Daily Net Assets First Next Excess over Fund $500 million $500 million $1 billion John Hancock Small Cap Intrinsic [XXX]% [XXX]% [XXX]% Value Fund
